Citation Nr: 0828528	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  00-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1972 
to November 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1999 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, found no new 
and material evidence to reopen claims of entitlement to 
service connection for cervical spine disability and for low 
back disability.

The veteran testified at a Board hearing at the RO in 
November 2001.

This case was previously before the Board most recently in 
May 2002, when the Board denied the appeals of both issues.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2003 single-judge order, the Court vacated the Mary 
2002 Board decision and remanded the claims, finding that VA 
failed to comply with the duty to notify under 38 U.S.C.A. 
§ 5103(a) and the Veterans Claims Assistance Act (VCAA).  A  
June 2003 Court Order denied VA's motion for reconsideration.  

VA appealed this decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit).  The case was stayed 
pending the disposition of other cases, including Sanders v. 
Nicholson, 487 F.3d 881 (Fed.Cir. 2007).  In Sanders, the 
Federal Circuit held that any 38 U.S.C.A. § 5103(a) error 
should be presumed prejudicial and that VA has the burden of 
rebutting this presumption.  Id. at 891.  VA then moved for 
summary affirmance by the Federal Circuit of the Court's 
judgment in this case, and that motion was granted in a March 
2008 Federal Circuit Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In this case, there has been no adequate VCAA notice letter 
issued regarding either of the issues on appeal.  The veteran 
has not been provided with a letter addressing the evidence 
necessary to substantiate his claims, nor has the veteran 
received proper notice of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf in connection with 
these claims.  See Charles v. Principi, 16 Vet.App. 370, 373-
74 (2002); see generally Quartuccio v. Principi, 16 Vet.App. 
183 (2002).

In addition, during the pendency of this appeal the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  As 
this matter involves claims of entitlement to service-
connection, and as the case is being remanded for proper 
satisfaction of VCAA notice requirements, additional notice 
to comply with the Dingess/Hartman decision should also be 
provided to the appellant.

In addition, during the pendency of this appeal, the Court 
issued a decision in Kent v. Nicholson, 20 Vet.App. 1 (2006) 
which addressed the appropriate VCAA notice to be provided in 
cases involving questions of whether new and material 
evidence has been submitted.  The Court found that VA must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006)).  In 
addition, VA must consider the bases for the prior denial and 
respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.  Such notice to the veteran is 
essential since the question of materiality depends on the 
basis on which the prior denial was made and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.  As the matter is being 
remanded for further development, the Board finds it 
reasonable to give additional notice to expressly comply with 
the Kent decision.

In order to comply with the VCAA and the Court's decision 
(affirmed by the Federal Circuit) in this case, appropriate 
action must be taken upon remand of this matter to the RO.

Finally, the Board notes that the veteran testified at a 
Board hearing before the undersigned Veterans Law Judge in 
November 2001.  The veteran has recently been sent a letter, 
dated July 2008, erroneously indicating that that the 
undersigned Veterans Law Judge is no longer at the Board.  
The veteran was asked if he desired a new Board hearing, and 
the veteran replied in August 2008 that he desired to testify 
at a new Board hearing.  In light of the fact that the July 
2008 letter was in error, the RO should contact the veteran 
and explain that the Veterans Law Judge who held the November 
2001 hearing is, in fact, still at the Board.  The RO should 
ask the veteran if he still desires a new Board hearing.  If 
the veteran again requests a new hearing, or if no response 
is received, then a Travel Board hearing should be scheduled 
for him.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims on appeal, and 
informing him of which information and 
evidence he must provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be furnished with 
appropriate notice in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.  The veteran should also 
be furnished with an appropriate VCAA 
letter, in accordance with the guidance of 
the recent Kent decision concerning VCAA 
notice in cases involving new and material 
evidence.

2.  After the veteran has been afforded an 
appropriate amount of time for an 
opportunity to respond to the VCAA notice 
(and after the completion of any other 
development deemed necessary), the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.

3.  If, after the above actions, the full 
benefits sought by the veteran as to both 
issues remain denied, then the RO should 
contact the veteran to inform him that the 
Veterans Law Judge who held the November 
2001 Board hearing is, in fact, still at 
the Board, and that the July 2008 letter 
indicating otherwise was in error.  The RO 
should ask the veteran if he still desires 
a new Board hearing.  If he does not want 
a new Board hearing, then the claims file 
should be returned to the Board for 
appellate review.  If the veteran still 
desires a new Board hearing in connection 
with the notice directed above, or if no 
response is received to that notice, then 
the RO should schedule the veteran for a 
Board hearing (either Travel Board or 
videoconference as may be appropriate) in 
connection with his appeal.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for a scheduled hearing, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




